UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1240


In re: JOSE DELORES VANEGAS, a/k/a Chivito,

                    Petitioner.



                          On Petition for Writ of Mandamus.
                      (1:12-cr-00255-AJT-6; 1:16-cv-01291-AJT)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jose Delores Vanegas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Delores Vanegas petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his 28 U.S.C. § 2255 (2018) motion and his motions

for a hearing, to expedite, and for return of property. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that on

March 23, 2020, the district court denied Vanegas’ § 2255 motion and his motions to

expedite and for a hearing, and on April 17, 2020, granted his motion for return of property.

Accordingly, because the district court has recently addressed Vanegas’ motions, we deny

the mandamus petition as moot. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        PETITION DENIED




                                              2